This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DEWEY C. COKE,

 3          Worker-Appellee,

 4 v.                                                                                     No. 35,097

 5 STEVE STOCK d/b/a STOCK
 6 TRANSPORTATION and MOUNTAIN
 7 STATES INSURANCE GROUP,

 8          Employer/Insurer-Appellants.


 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Leonard J. Padilla, District Judge

11 LeeAnn Ortiz
12 Albuquerque, NM

13 for Appellee

14   Law Offices of Robert Bruce Collins
15   Robert Bruce Collins
16   Julie Koschtial
17   Audra Davie
18   Albuquerque, NM

19 for Appellant
1                           MEMORANDUM OPINION

2 SUTIN, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8                                        __________________________________
9                                        JONATHAN B. SUTIN, Judge

10 WE CONCUR:


11 _______________________________
12 MICHAEL E. VIGIL, Chief Judge


13 _______________________________
14 TIMOTHY L. GARCIA, Judge




                                           2